PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,382,713
Issue Date: 2016 Jul 5
Application No. 14/656,999
Filing or 371(c) Date: 13 Mar 2015
Attorney Docket No. 3H07.1-425/02-403-US-E 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181, filed March 1, 2021.

The petition is GRANTED.

Petitioner requests reconsideration of the Office’s Response for Certificate of Correction mailed February 2, 2021, refusing to issue a certificate of correction correcting domestic benefit claims under 35 U.S.C. 120 for the above-identified patent. Specifically, petitioner asserts that a petition under 37 CFR 1.78 is not required because no new benefit claim is being made in the certificate of correction, and that the errors which are requested to be corrected are typographical or clerical.

Upon review, petitioner’s argument is persuasive. As indicated in MPEP § 1481.03(II)(A)(2):  where a benefit claim based upon 35 U.S.C. 120, 121, 365(c), or 386(c) is timely submitted, a petition under 37 CFR 1.78(e) is not required for correcting the benefit claim by changing the relationship of the applications (e.g., changing from "continuation" or "divisional" to "continuation-in-part" or from "continuation-in-part" to "continuation" or "divisional") whether filed during the pendency of the later-filed application or after patent grant. See also MPEP § 211.03.

As the only changes listed on the certificate of correction are those changing the type of relationship (i.e., changing from “continuation” to “continuation-in-part”), correction by certificate of correction is appropriate without the requirement of a petition under 37 CFR 1.78(e).

The application file is referred to the Certificates of Correction Branch to issue the requested Certificate of Correction.





/Charles Kim/
Director
Office of Petitions